Exhibit 10.16 AMENDED AND RESTATED PLEDGE AGREEMENT This AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of September 26, 2011 (as amended, restated, supplemented or otherwise modified from time to time in accordance with the provisions hereof, this “Agreement”), is made and given by GOLDEN PHOENIX MINERALS, INC., a corporation organized and existing under the laws of Nevada, as pledgor (together with any successors in such capacity, the “Pledgor”) in favor and for the benefit of WATERTON GLOBAL VALUE, L.P., by the general partner of its general partner, Cortleigh Limited (the “Secured Party”). Recitals A.Pledgor and Secured Party are parties to that certain Bridge Loan Agreement dated August 3, 2011 (the “Original Loan Agreement”), as amended and restated by that certain Senior Secured Gold Stream Credit Agreement (as amended, modified, supplemented, restated, replaced or extended, the “Loan Agreement”), whereby the Secured Party agreed to make certain loans to the Pledgor on the terms and conditions stated therein. Unless otherwise defined herein, capitalized terms used in this Agreement have the meanings assigned to such terms in the Loan Agreement. B.In connection with the Original Loan Agreement, the Pledgor and the Secured Party are parties to that certain Pledge Agreement, dated as of August 3, 2011 (the “Existing Pledge Agreement”). C.Pledgor owns an undivided 30% of the membership interests in Mineral Ridge Gold, LLC, a limited liability company organized and existing under the laws of Nevada (“Mineral Ridge LLC”). D.Pledgor owns, or will from time to time acquire and own, certain other securities or equity ownership interests, all of which shall be subject to this Agreement and the pledge of the Pledgor granted hereby. E.In order to secure the prompt and complete payment and performance of all indebtedness, guaranties, duties, covenants, agreements and obligations owing or to be owed by Pledgor to Secured Party under the Loan Agreement, Credit Documents and the Option Agreement, and as a condition to Secured Party making or continuing any loans to Pledgor under the Loan Agreement, Pledgor has agreed to amend and restate the Existing Pledge Agreement in its entirety. F.The Existing Pledge Agreement is hereby amended, restated and continued in its entirety as set forth herein, and nothing herein shall constitute a release, termination or novation of the liens and collateral security interests granted to the Secured Party pursuant to the Existing Pledge Agreement. Agreement NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Pledgor and the Secured Party hereby agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATION 1.1.Definitions. (a)Unless otherwise defined herein or in the Loan Agreement, capitalized terms used herein that are defined in the UCC shall have the meanings assigned to them in the UCC. (b)Terms used but not otherwise defined herein that are defined in the Loan Agreement shall have the meanings given to them in the Loan Agreement. (c)The following terms shall have the following meanings: “Agreement” shall have the meaning assigned to such term in the Preamble hereof. “Distributions” shall mean, collectively, all dividends, cash, Equity Interests, options, warrants, rights, instruments, distributions, returns of capital or principal, income, interest, profits and other property, interests (debt or equity) or proceeds, including as a result of a split, revision, reclassification or other like change of the Pledged Securities, from time to time received, receivable or otherwise distributed to Pledgor in respect of, in substitution for, in addition to, or in exchange for any or all of the Pledged Securities. “Equity Interest” shall mean (i) in the case of a corporation, capital stock, whether common, preferred or other, (ii)in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of capital stock, (iii)in the case of a partnership, partnership interests (whether general or limited), (iv)in the case of a limited liability company, membership interests or other interests or rights (however designated) representing a share of the profits and losses, and (v)any other right, interest, participation or classification that represents or confers an ownership interest, a control interest or a right to receive a share of the profits and losses or distribution of assets. “Event of Default” shall have the meaning assigned to such term in Section 7.1 hereof. “Issuer” shall mean any issuer of Equity Interests that are included in, part of or otherwise constitute Pledged Securities. “Lien” shall mean as to any Person, any mortgage, deed of trust, debenture, lien, pledge, charge, security interest, hypothecation, indenture, preferential right, assignment, option,production payment or other lien, encumbrance or collateral security instrument in, on or to, or any right or interest, or the title of any vendor, lessor, the Secured Party or other secured party to, or interest or title of any Person under any conditional sale or other title retention agreement or capital lease with respect to, any property or asset owned or held by such Person, the signing of any mortgage, deed of trust, pledge, charge, security agreement, hypothecation, indenture, assignment or similar instrument, or the signing or filing of a financing statement, personal property security act filing or other similar instrument, which names such Person as debtor, or the signing of any security agreement or other similar instrument authorizing any other party as the secured party thereunder to file any financing statement, personal property security act filing or other similar instrument.A Person shall be deemed to be the owner of any assets that it has placed in trust for the benefit of the holders of its indebtedness, which indebtedness is deemed to be extinguished under generally accepted accounting principles but for which such Person remains legally liable, and such trust shall be deemed to be a Lien. -2- “Obligations” means the full, punctual and complete observance and performance of all present and future duties, covenants, indebtedness, responsibilities and obligations, monetary and otherwise, due to Secured Party by Pledgor under the Loan Agreement (including the Original Loan Agreement), this Agreement, any other Credit Document, the Option Agreement, and all present and future obligations, indebtedness and liabilities of Pledgor to Secured Party of every kind and nature, whether for the payment of money or the performance of obligations, howsoever created or characterized (extending to all principal amounts, interest, late charges, fees, costs and all other charges, sums and amounts, as well as all costs and expenses payable by Pledgor under the Loan Agreement, this Agreement, any other Credit Document and the Option Agreement), whether direct or indirect, contingent or noncontingent, matured or unmatured, accrued or not accrued, joint or several, arising as principal, guarantor, surety, accommodation party or otherwise, related or unrelated to the Loan Agreement, this Agreement, any other Credit Document, or the Option Agreement, whether or not now contemplated, whether or not any instrument or agreement relating thereto specifically refers to this Agreement, as well as all amendments, modifications, restatements, renewals, refinancings, consolidations, re-castings and extensions of any of the foregoing. “Option Agreement” shall mean that certain Option Agreement dated as of August 3, 2011 between the Pledgor and the Secured Party, as acknowledged by Scorpio Gold (US) Corporation, as amended and restated by that certain Amended and Restated Option Agreement of even date herewith, as the foregoing may from time to time be amended, modified, supplemented or restated. “Organizational Documents” shall mean, with respect to any Person, the articles of incorporation, certificate of incorporation, bylaws, articles of organization, articles of formation, formation certificate, operating agreement, limited liability company agreement, partnership agreement, joint venture agreement or such other organizational or governing documents, instruments or agreements of a Person. “Pledge Amendment” shall have the meaning assigned to such term in Section5.1 hereof. -3- “Pledged Collateral” shall have the meaning assigned to such term in Section2.1 hereof. “Pledged Securities” shall mean, collectively: (i) the Scheduled Equity Interests, (ii)all options, warrants, rights, agreements and additional Equity Interests of whatever class of such Issuer acquired by the Pledgor (including by issuance) in respect of such Scheduled Equity Interests or any other Equity Interest described in (i) through (viii) of this definition of “Pledged Securities,” (iii)all Equity Interests of any subsidiary of the Pledgor formed or acquired after the date of this Agreement and all other Equity Interests acquired or obtained by the Pledgor after the date of this Agreement, (iv) all rights, privileges, authority and powers of the Pledgor relating to such Scheduled Equity Interests or any other Equity Interest described in (i) through (viii) of this definition of “Pledged Securities,” or under any Organizational Document of such Issuer, (v)all certificates, instruments and agreements representing such Scheduled Equity Interests or any other Equity Interest described in (i) through (viii) of this definition of “Pledged Securities,” (vi)all Distributions with respect to the Scheduled Equity Interests or any other Equity Interest described in (i) through (viii) of this definition of “Pledged Securities,” (vii)all additional Equity Interests arising or resulting from any original issuance, stock split, stock dividend, revision, reclassification, exchange or otherwise, with respect to a Scheduled Equity Interests or any other Equity Interest described in (i) through (viii) of this definition of “Pledged Securities,” and (viii)all Equity Interests issued in respect of the foregoing Equity Interests upon any merger or consolidation of any Issuer, in the case of (i) – (viii) whether now existing or hereafter acquired. “Pledgor” shall have the meaning assigned to such term in the Preamble hereof. “Scheduled Equity Interests” means all of the issued and outstanding Equity Interests from time to time owned or controlled by the Pledgor, including (i) all Equity Interests of Mineral Ridge Gold, LLC, (ii) all Equity Interests of Ra Resources Ltd., (iii) all Equity Interests of the Santa Rosa Subsidiary (as defined in the Loan Agreement), as each such Equity Interest are further described on Schedule1 attached hereto or any supplemental Schedule 1 provided by the Pledgor from time to time. “Secured Party” shall have the meaning assigned to such term in the Preamble hereof. “UCC” shall mean the Uniform Commercial Code as in effect from time to time in such United States jurisdiction that governs the perfection or priority of the Secured Party’s security interest in any item or portion of the Pledged Collateral. ARTICLE II GRANT OF SECURITY AND OBLIGATIONS 2.1.Grant of Security Interest.As collateral security for the prompt and complete payment and performance in full of all the Obligations, the Pledgor hereby pledges, assigns and grants to the Secured Party, a Lien on and continuing security interest in all of the right, title and interest of the Pledgor in, to and under the following property, wherever located, and whether now existing or hereafter arising or acquired from time to time (collectively, the “Pledged Collateral”): -4- (i)all Pledged Securities; (ii)all books and records relating to the Pledged Securities; and (iii)all proceeds of any of the foregoing Pledged Collateral and all substitutions and replacements for, profits and products of, and Distributions with respect to, each of the foregoing, and any and all proceeds of any insurance, indemnity, warranty or guaranty payable to the Pledgor from time to time with respect to the foregoing Pledged Collateral. 2.2.Filings. (a)The Pledgor hereby irrevocably authorizes the Secured Party at any time and from time to time to file in any relevant jurisdiction any financing statements or other similar filings and amendments thereto covering the Pledged Collateral that contain the information required, with respect to each applicable jurisdiction, whether pursuant Article9 of the UCC or otherGovernmental Requirements, including (i)whether such Pledgor is an organization, the type of organization and any organizational identification number issued to the Pledgor, and (ii)any financing or continuation statements or other documents or instruments, without the signature of the Pledgor where permitted by law.The Pledgor agrees to provide all information described in the immediately preceding sentence to the Secured Party promptly upon request by the Secured Party. ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL 3.1.Delivery of Certificated Securities Collateral; Perfection.The Pledgor represents and warrants that: (a) the Pledged Securities are represented by certificates; (b) all certificates, agreements or instruments representing or evidencing the Pledged Securities in existence on the date hereof have been delivered to the Secured Party in suitable form for transfer by delivery or accompanied by duly executed instruments of transfer or assignments in blank; (c) all requisite taxes, fees and other amounts, including stock transfer tax stamps, imposed by applicable Governmental Authorities in connection with this Agreement and the delivery of the certificates, agreements or instruments referred to in the foregoing clause (b), have been paid in full; (d) all necessary and appropriate entries, notations, and written descriptions in the books, records or share registry of the Pledgor and each Issuer of Pledged Securities, which are necessary or desirable to create, evidence, or perfect the pledge of the Pledged Collateral pursuant hereto have been made; and (e) the Secured Party has a valid and perfected first priority security interest in the Pledged Collateral.The Pledgor hereby agrees that all certificates, agreements or instruments representing or evidencing Pledged Securities acquired by the Pledgor after the date hereof shall promptly (but in any event within five (5) Business Days after receipt thereof by the Pledgor) be delivered to and held by or on behalf of the Secured Party pursuant hereto, and the Pledgor shall forthwith take all other actions necessary, appropriate or desirable pursuant to Governmental Requirement to create, evidence, and perfect the pledge of the Pledged Collateral.All certificated Pledged Securities shall be in suitable form for transfer by delivery or shall be accompanied by duly executed instruments of transfer or assignments in blank, all in form and substance satisfactory to the Secured Party.The Secured Party shall have the right, at any time upon the occurrence and during the continuance of any Event of Default, to endorse, assign or otherwise transfer to or to register in the name of the Secured Party or any of its nominees or endorse for negotiation any or all of the Pledged Securities, without any indication that such Pledged Securities is subject to the security interest hereunder.In addition, upon the occurrence and during the continuance of an Event of Default, the Secured Party shall have the right at any time to exchange certificates representing or evidencing Pledged Securities for certificates of smaller or larger denominations. -5- 3.2.Issuer Acknowledgment and Undertaking.The Pledgor shall deliver, or cause to be delivered, to the Secured Party an Acknowledgment and Undertaking in the form of Exhibit A hereto executed by each Issuer. 3.3.Supplements; Further Assurances.The Pledgor shall take such further actions, execute and/or deliver to the Secured Party such additional financing statements, amendments, assignments, agreements, supplements, powers and instruments and make or cause to be made such entries and notations in the books, records or share registry of the Pledgor or the Issuer of the Pledged Securities, as the Secured Party may in its reasonable judgment deem necessary or appropriate in order to create, perfect, preserve, record and protect the pledge of and security interest in the Pledged Collateral as provided herein and the rights and interests granted to the Secured Party hereunder, to carry into effect the purposes hereof or to assure and confirm the validity, enforceability and priority of the Secured Party’s security interest in the Pledged Collateral or to permit the Secured Party to exercise and enforce its rights, powers and remedies hereunder with respect to any Pledged Collateral, including the filing of financing statements, amendments, continuation statements and other documents (including this Agreement) under the UCC or other Governmental Requirement.Without limiting the generality of the foregoing, the Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver to the Secured Party from time to time upon reasonable request by the Secured Party such schedules, descriptions and designations of the Pledged Collateral, additional security agreements, financing statements, transfer endorsements, powers of attorney, certificates, notations in the books, records and shareholder registry documents of the Issuer of the Pledged Securities, and other actions, assurances or instruments as the Secured Party shall reasonably request.If an Event of Default has occurred and is continuing, the Secured Party may institute and maintain, in its own name or in the name of the Pledgor, such suits and proceedings as the Secured Party may be advised by counsel shall be necessary or expedient to prevent any impairment of the security interest in or the perfection thereof in the Pledged Collateral.All of the foregoing shall be at the sole cost and expense of the Pledgor in accordance with Section 9.13. ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS The Pledgor represents, warrants and covenants as follows: 4.1.Organization; Powers.The Pledgor and each Issuer (a)is duly incorporated and validly existing under the laws of the jurisdiction of its incorporation, (b)has all requisite corporate power and authority to carry on its business as now conducted and to own, lease or operate its property and (c)is qualified and in good standing (to the extent such concept is applicable in the applicable jurisdiction) to do business in every jurisdiction where its ownership, lease or operation of property or the conduct of its business requires such qualification, except in such jurisdictions where the failure to so qualify or be in good standing, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Effect.There is no existing default under any Organizational Document of the Pledgor or any Issuer, or any event that, with the giving of notice or passage of time or both, would constitute a default thereunder. -6- 4.2.Authorization; Enforceability.The Pledgor has full corporate power, authority and right to execute, deliver and perform this Agreement and each other Credit Document to which the Pledgor is a party, and the Pledgor has taken all necessary corporate action to authorize the execution, delivery and performance by it of this Agreement and each other Credit Document to which the Pledgor is a party.No consent or authorization of, filing with, notice to or other act by or in respect of, any Governmental Entity or any other Person is required in connection with the execution, delivery or performance of this Agreement and each other Credit Document to which the Pledgor is a party (other than those which have been obtained) or with the validity or enforceability of this Agreement and each other Credit Document to which the Pledgor is a party, against the Pledgor or any Issuer (except such filings as are necessary in connection with the perfection of the Liens created hereunder).This Agreement and each other Credit Document to which the Pledgor is a party have been duly executed and delivered on behalf of the Pledgor.This Agreement and each other Credit Document to which the Pledgor is a party each constitutes a legal, valid and binding obligation of the Pledgor, enforceable against it in accordance with its terms, except as enforceability may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights generally and by general equitable principles (whether enforcement is sought by proceedings in equity or at law). 4.3.Title. (a)The Pledgor has, and at all times hereafter during the term of this Agreement will continue to have, good and indefeasible title to the Pledged Collateral, free and clear of all pledges, liens, mortgages, hypothecations, security interests, charges, options, control agreements or other encumbrances or agreements whatsoever, except the lien and security interest created by this Agreement and the Credit Documents and the liens set forth in the Issuer’s Organizational Documents.None of the Pledged Securities is subject to any voting agreement, shareholder agreement, voting trust, proxy or other agreement or arrangement with respect to voting or decision-making or any option or agreement for the sale or transfer of such Pledged Securities, except as set forth in the Organizational Documents. (b)The Scheduled Equity Interests, as described on Schedule 1 hereto, constitute 30% of the Equity Interests of the Issuer, which constitutes 100% of the Equity Interests of each Issuer currently owned by Pledgor.As of the Closing Date, except as set forth on Schedule 1 hereto, the Pledgor does not own any Equity Interests of any Subsidiary that is a Credit Party. 4.4.No Breach.The execution, delivery and performance by the Pledgor of this Agreement and the transactions contemplated hereby do not and will not, by the passage of time, the giving of notice or otherwise, (i)violate any law applicable to the Pledgor, (ii)conflict with, result in a breach of or constitute a default under the Organizational Documents of the Pledgor or any Issuer or any material indenture, agreement or other instrument to which such Person is a party or by which any of its properties may be bound or any license or permit of such Person, except to the extent that such conflict, breach or default with respect to any such indenture, agreement or instrument could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect, or (iii)result in or require the creation or imposition of any Lien upon or with respect to any property now owned or hereafter acquired by such Person other than Liens arising under this Agreement or any of the Credit Documents. -7- 4.5.Validity of Security Interest.The pledge of, security interest in and Lien on the Pledged Collateral granted to the Secured Party constitutes (a)a legal and valid security interest in all the Pledged Collateral to the extent required hereunder which secures the payment and performance of the Obligations, and (b)subject to delivery to the Secured Party of the certificated Pledged Securities with all necessary endorsements as described in Section3.1 hereof and the filings and other actions described herein, a perfected security interest in all the Pledged Collateral of the Pledgor.The pledge, security interest and Lien granted to the Secured Party pursuant to this Agreement in and on the Pledged Collateral will at all times constitute a perfected, continuing security interest therein, prior to all other Liens on the Pledged Collateral. 4.6.Defense of Claims; Transferability of Pledged Collateral.The Pledgor shall, at its own cost and expense, defend title to the Pledged Collateral pledged by it hereunder and the security interest therein and Lien thereon granted to the Secured Party and the priority thereof against all claims and demands of all Persons at any time claiming any interest therein materially adverse to the Secured Party.There is no agreement, order, judgment or decree, and the Pledgor shall not enter into any agreement or take any other action, that would restrict the transferability of any of the Pledged Collateral or otherwise impair or conflict with the Pledgor’s obligations or the rights of the Secured Party hereunder. 4.7.Other Financing Statements; Control.The Pledgor has not filed, nor authorized any third party to file (nor will there be), any valid or effective security agreement, pledge, financing statement or other similar filing or instrument covering or purporting to cover any interest of any kind in the Pledged Collateral, except such as have been filed in favor of the Secured Party pursuant to this Agreement and the other Credit Documents, or in favor of the Secured Party pursuant to the Loan Agreement.No such financing statement or other similar filing or instrument covering or purporting to cover any interest of any kind in the Pledged Collateral is now on file in any public office, and the Pledgor has not heretofore filed or inserted any entries or notations in the books or share registry of any Pledged Subsidiary or the Pledgor evidencing any pledge of the Pledged Collateral.The Pledgor shall not execute, authorize or permit to be filed in any public office any security agreement, pledge, financing statement (or similar statement, instrument of registration or public notice under the law of any jurisdiction) relating to any Pledged Collateral, except in favor of the Secured Party as provided for hereunder and under the Credit Documents.The Pledgor shall not cause or permit any Person other than the Secured Party to have possession of or control over any part of the Pledged Collateral. 4.8.Due Authorization and Issuance.All of the Pledged Securities existing on the date hereof have been, and to the extent any Pledged Securities are hereafter issued, such Pledged Securities will be, upon such issuance, duly authorized, validly issued and fully paid and non-assessable.There is no amount or other obligation owing by the Pledgor to any Issuer of the Pledged Securities in exchange for or in connection with the issuance of the Pledged Securities. -8- 4.9.Preservation of the Issuers. (a)The Pledgor shall not cause or permit (i) the cancellation or termination of any Organizational Document of an Issuer, (ii) the amendment, supplement or other modification of the Organizational Documents of an Issuer in any respect that could reasonably be expected to be materially adverse to the interests of the Secured Party; provided that the Secured Party acknowledges the amendment of the Mineral Ridge LLC operating agreement being entered into concurrently herewith and agrees that it is not materially adverse,or (iii) the amendment, supplement or other modification of the Organizational Documents of an Issuer in a manner that would deprive the holders of the Pledged Securities of ownership or control of such Issuer. (b)The Pledgor shall not take, cause or permit any action to terminate, dissolve or liquidate any Issuer or commence or consent to the commencement of any proceeding seeking termination, dissolution or liquidation of an Issuer. 4.10.Consents, etc.During the occurrence and continuation of an Event of Default, in the event that the Secured Party desires to exercise any remedies, voting or consensual rights or attorney-in-fact powers set forth in this Agreement and determines it necessary to obtain any approvals or consents of any Governmental Entity or any other person therefor, then, upon the reasonable request of the Secured Party, the Pledgor agrees to use its best efforts to assist and aid the Secured Party to obtain as soon as practicable any necessary approvals or consents for the exercise of any such remedies, rights and powers. 4.11.Defaults, etc.The Pledgor is not in default in the payment of any portion of any mandatory capital contribution, if any, required to be made under any agreement to which the Pledgor is a party relating to the Pledged Securities pledged by it, and the Pledgor is not in violation of any other provisions of any such agreement to which the Pledgor is a party, or otherwise in default or violation thereunder.No Pledged Securities pledged by the Pledgor are subject to any defense, offset or counterclaim, nor have any of the foregoing been asserted or alleged against the Pledgor by any person with respect thereto, and as of the date hereof, there are no certificates, instruments, documents or other writings (other than the Organizational Documents and certificates representing Pledged Securities that have been delivered to the Secured Party) which evidence any Pledged Securities of the Pledgor. 4.12.Pledged Collateral; Pledgor’s Name.All information set forth herein, including the schedules hereto, and all information contained in any schedules and lists heretofore delivered to the Secured Party, in connection with this Agreement, in each case, relating to the Pledged Collateral, is accurate and complete in all respects.The Pledgor’s full and complete legal name is accurately set forth in the preamble hereto.The Pledgor shall not change the location of its principal place of business or chief executive office without the prior written consent of the Secured Party, not to be unreasonably withheld, except as previously disclosed to the Secured Party, provided that Pledgor promptly provides the Secured Party with written notice of the new address prior to the relocation of the chief executive office. -9- 4.13.Solvency.Both immediately before and after the execution and delivery of the Credit Documents and the consummation of the transactions contemplated thereby and immediately after giving effect to the borrowing of any loans, (a)the fair value of the properties of the Pledgor and its Subsidiaries will exceed their debts and liabilities, subordinated, contingent or otherwise; (b)the present fair saleable value of the property of the Pledgor and its Subsidiaries will be greater than the amount that will be required to pay the probable liability of their debts and other liabilities, subordinated, contingent or otherwise, as such debts and other liabilities become absolute and matured; (c)the Pledgor and its Subsidiaries will be able to pay their debts and liabilities, subordinated, contingent or otherwise, as such debts and liabilities become absolute and matured; and (d)the Pledgor and its Subsidiaries will not have unreasonably small capital with which to conduct the business in which they are engaged as such business is now conducted and is proposed to be conducted. 4.14.Litigation; Compliance with Laws.Neither the Pledgor nor any Issuer is a party to any action, suit or proceeding at law or in equity, by or before any Governmental Entity (or, to the knowledge of such Person, threatened in writing) against or affecting the Pledgor or any Issuer which has had, or would reasonably be expected to have, a Material Adverse Effect, or which may affect the legality, validity or enforceability of this Agreement or any other Credit Document, and no judgments are outstandingwhich could reasonably be expected to have a Material Adverse Effect. The Pledgor is not in violation of, nor will the continued operation of its property as currently conducted violate, any Governmental Requirement where such violation or default, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. 4.15.No Default.The Pledgor is not in default under or with respect to any of its material contracts, or any judgment, order or decree to which it is a party, in any respect that has had or could reasonably be expected to have a Material Adverse Effect.No Default or Event of Default has occurred and is continuing. 4.16.Financing Statements and Other Filings; Maintenance of Perfected Security Interest.The Pledgor represents and warrants that all financing statements, agreements, instruments and other documents necessary to perfect the pledge and security interest granted by it to the Secured Party in respect of the Pledged Collateral have been delivered to the Secured Party in completed and, to the extent necessary or appropriate, duly executed form for filing in each governmental, municipal or other office necessary for the perfection of such interest.The Pledgor agrees that at the sole cost and expense of the Pledgor, the Pledgor will take all actions necessary and otherwise cooperate with Secured Party to maintain the security interest created by this Agreement in the Pledged Collateral as a perfected first priority security interest to the extent required hereunder. 4.17.Recitals.The Recitals are true and correct in all respects. -10- ARTICLE V certain Provisions Concerning Securities Collateral 5.1.Pledge of Additional Securities Collateral.The Pledgor shall, upon obtaining any Pledged Securities, accept the same in trust for the benefit of the Secured Party and promptly (but in any event within five (5) Business Days after receipt thereof) deliver to the Secured Party a pledge amendment, duly executed by the Pledgor, in substantially the form of ExhibitB hereto (each, a “Pledge Amendment”), and the certificates and other documents required under Section3.1 hereof in respect of the additional Pledged Securities which are to be pledged pursuant to this Agreement, and confirming the attachment of the Lien hereby created on and in respect of such additional Pledged Securities.The Pledgor hereby authorizes the Secured Party to attach each Pledge Amendment to this Agreement and agrees that all Pledged Securities listed on any Pledge Amendment delivered to the Secured Party shall for all purposes hereunder be considered Pledged Collateral.The Pledgor and the Secured Party agree that such additional Pledged Securities shall be, and shall be deemed to be, part of the Pledged Collateral and subject to the terms of this Agreement whether or not a Pledge Amendment is signed and delivered or this Agreement is otherwise amended to refer to such additional Pledged Securities. 5.2.Voting Rights; Distributions; etc. (a)So long as no Event of Default shall have occurred and be continuing: (i)The Pledgor shall be entitled to exercise any and all voting and other consensual rights pertaining to the Pledged Securities or any part thereof for any purpose not inconsistent with the terms or purposes hereof, the Loan Agreement or any other document evidencing the Obligations; provided, however, that the Pledgor shall not in any event exercise such rights in any manner which could reasonably be expected to have a Material Adverse Effect. (ii)The Pledgor shall be entitled to receive and retain, and to utilize free and clear of the Lien hereof, any and all Distributions; provided, however, that any and all such Distributions consisting of rights or interests in the form of securities of an Issuer shall be forthwith delivered to the Secured Party to hold as Pledged Collateral and shall, if received by the Pledgor, be received in trust for the benefit of the Secured Party, be segregated from the other property or funds of the Pledgor and be promptly (but in any event within five (5) Business Days after receipt thereof) delivered to the Secured Party as Pledged Collateral in the same form as so received (with any necessary endorsement). (b)So long as no Event of Default shall have occurred and be continuing, the Secured Party shall be deemed without further action or formality to have granted to the Pledgor all necessary consents relating to voting rights and shall, if necessary, upon written request of the Pledgor and at the sole cost and expense of the Pledgor, from time to time execute and deliver (or cause to be executed and delivered) to the Pledgor all such instruments as the Pledgor may reasonably request in order to permit the Pledgor to exercise the voting and other rights which it is entitled to exercise pursuant to Section5.2(a)(i) hereof and to receive the Distributions which it is authorized to receive and retain pursuant to Section5.2(a)(ii) hereof. -11- (c)Upon the occurrence and during the continuance of any Event of Default: (i)All rights of the Pledgor to exercise the voting and other consensual rights it would otherwise be entitled to exercise pursuant to Section5.2(a)(i) hereof shall immediately cease, and all such rights shall thereupon become vested in the Secured Party, which shall thereupon have the sole right to exercise such voting and other consensual rights. (ii)All rights of the Pledgor to receive Distributions which it would otherwise be authorized to receive and retain pursuant to Section5.2(a)(ii) hereof shall immediately cease and all such rights shall thereupon become vested in the Secured Party, which shall thereupon have the sole right to receive and hold as Pledged Collateral such Distributions. (d)The Pledgor shall, at its sole cost and expense, from time to time execute and deliver to the Secured Party appropriate instruments and documents as the Secured Party may request in order to permit the Secured Party to exercise the voting and other rights which it may be entitled to exercise pursuant to Section5.2(c)(i) hereof and to receive all Distributions which it may be entitled to receive under Section5.2(c)(ii) hereof. (e)All Distributions which are received by the Pledgor contrary to the provisions of Section5.2(c)(ii) hereof shall be received in trust for the benefit of the Secured Party, shall be segregated from other funds of the Pledgor and shall immediately be paid over to the Secured Party as Pledged Collateral in the same form as so received (with any necessary endorsement). ARTICLE VI TRANSFERS 6.1.Transfers of Pledged Collateral.The Pledgor shall not sell, convey, assign, transfer or otherwise dispose of, or grant any option with respect to, any of the Pledged Collateral pledged by it hereunder, or agree to do or undertake any of the foregoing, or permit or cause any Issuer or any other Person to do or undertake any of the foregoing, except in favor of the Secured Party as provided for herein and as otherwise permitted under the Loan Agreement. ARTICLE VII EVENT OF DEFAULT 7.1.Events of Default.The occurrence of an event of default (howsoever defined) under the Loan Agreement or any other Credit Document constitutes an event of default hereunder (an “Event of Default”).The failure of the Pledgor to perform, or other breach by the Pledgor of, the Option Agreement shall also constitute an Event of Default hereunder. -12- ARTICLE VIII REMEDIES 8.1.Remedies.Upon the occurrence and during the continuance of any Event of Default, the Secured Party may from time to time exercise in respect of the Pledged Collateral, in addition to the other rights and remedies provided for herein or otherwise available to it, whether in law or in equity, the following remedies: (a)Demand, sue for, collect or receive any money or property at any time payable or receivable in respect of the Pledged Collateral including instructing the obligor or obligors on any agreement, instrument or other obligation constituting part of the Pledged Collateral to make any payment required by the terms of such agreement, instrument or other obligation directly to the Secured Party, and in connection with any of the foregoing, compromise, settle, extend the time for payment and make other modifications with respect thereto; provided, however, that, in the event that any such payments are made directly to the Pledgor, prior to receipt by any such obligor of such instruction, the Pledgor shall segregate all amounts received pursuant thereto in trust for the benefit of the Secured Party and shall promptly (but in no event later than one (1) Business Day after receipt thereof) pay such amounts to the Secured Party; (b)Withdraw all moneys, instruments, securities and other property in any bank, financial securities, deposit or other account of the Pledgor constituting Pledged Collateral for application to the Obligations; (c)Retain and apply the Distributions to the Obligations; (d)Exercise any and all rights as beneficial and legal owner of the Pledged Collateral, including perfecting assignment of and exercising any and all voting, consensual and other rights and powers with respect to any Pledged Collateral; (e)Retain all or any portion of the Pledged Collateral in satisfaction of the Obligations, but only after providing any notices required by the UCC or other Governmental Requirement and otherwise complying with all Governmental Requirement.Unless and until the Secured Party shall have provided such notices and complied with all Governmental Requirement in order to retain the Pledged Collateral in satisfaction of the Obligations, the Secured Party shall not be deemed to have retained any Pledged Collateral in satisfaction of any Obligations for any reason; and (f)Exercise all the rights and remedies of a secured party on default under the UCC or other Governmental Requirement, whether available at law or in equity.The Secured Party may also in its sole discretion sell, or assign the Pledged Collateral or any part thereof in one or more parcels at public or private sale, at any exchange, broker’s board or at any of the Secured Party’s offices or elsewhere, for cash, on credit or for future delivery, and at such price or prices and upon such other terms as may be commercially reasonable.To the extent permitted by Governmental Requirement, the Secured Party or any of their respective Affiliates may be the purchaser, assignee or recipient of the Pledged Collateral or any part thereof at any such sale and shall be entitled, for the purpose of bidding and making settlement or payment of the purchase price for all or any portion of the Pledged Collateral sold or assigned at such sale, to use and apply any of the Obligations owed to such person as a credit on account of the purchase price of the Pledged Collateral or any part thereof payable by such person at such sale.Each purchaser, assignee or recipient at any such sale shall acquire the property sold or assigned absolutely free from any claim or right on the part of the Pledgor, and the Pledgor hereby waives, to the fullest extent permitted by law, all rights of redemption, stay and/or appraisal which it now has or may at any time in the future have under any rule of law or statute now existing or hereafter enacted.The Secured Party shall not be obligated to make any sale of the Pledged Collateral or any part thereof regardless of notice of sale having been given.The Secured Party may adjourn any public or private sale from time to time by announcement at the time and place fixed therefor, and such sale may, without further notice, be made at the time and place to which it was so adjourned.The Pledgor hereby waives, to the fullest extent permitted by Governmental Requirement, any claims against the Secured Party arising by reason of the fact that the price at which the Pledged Collateral or any part thereof may have been sold or assigned at such a private sale was less than the price which might have been obtained at a public sale. -13- 8.2.Notice of Sale.The Pledgor acknowledges and agrees that ten (10) Business Days’ prior notice to the Pledgor of the time and place of any public sale or of the time after which any private sale or other intended disposition is to take place shall be given to the Pledgor and such notice shall be commercially reasonable notification of such matters. 8.3.Waiver of Notice and Claims.The Pledgor hereby waives, to the fullest extent permitted by Governmental Requirement, notice or judicial hearing in connection with the Secured Party’s taking possession or the Secured Party’s disposition of the Pledged Collateral or any part thereof, including any and all prior notice and hearing for any prejudgment remedy or remedies and any such right which the Pledgor would otherwise have under law, and the Pledgor hereby further waives, to the fullest extent permitted by Governmental Requirement:(i)all damages occasioned by such taking of possession, (ii)all other requirements as to the time, place and terms of sale or other requirements with respect to the enforcement of the Secured Party’s rights hereunder and (iii)all rights of redemption, appraisal, valuation, stay, extension or moratorium now or hereafter in force under any Governmental Requirement.Any sale of or any other realization upon, any Pledged Collateral shall operate to divest all right, title, interest, claim and demand, either at law or in equity, of the Pledgor therein and thereto, and shall be a perpetual bar both at law and in equity against the Pledgor and against any and all persons claiming or attempting to claim the Pledged Collateral so sold or realized upon, or any part thereof, from, through or under the Pledgor. 8.4.Certain Sales of Pledged Collateral. (a)The Pledgor recognizes that, by reason of certain prohibitions contained in law, rules, regulations or orders of any Governmental Entity, including all applicable federal, provincial or state securities laws, the Secured Party may be compelled, with respect to any sale of all or any part of the Pledged Collateral, to limit purchasers to those who meet the requirements of such Governmental Entity.The Pledgor acknowledges that any such sales may be at prices and on terms less favorable to the Secured Party than those obtainable through a public sale without such restrictions, and, notwithstanding such circumstances, agrees that any such restricted sale shall not be deemed to have been made in other than a commercially reasonable manner by reason thereof and that, except as may be required by Governmental Requirement, the Secured Party shall have no obligation to engage in public sales or to delay the sale of any Pledged Securities for the period of time necessary to permit the issuer thereof to register it for a form of public sale requiring registration under the United States Securities Act of 1933 or under applicable state securities laws, even if such issuer would agree to do so. -14- (b)In connection with the Secured Party’s sale of any or all of the Pledged Securities, upon written request, the Pledgor shall from time to time furnish to the Secured Party all such information as the Secured Party may reasonably request in order to determine the number of securities included in the Pledged Securities which may be sold by the Secured Party as exempt transactions under applicable federal, provincial and state securities laws and the rules promulgated thereunder, as the same are from time to time in effect. 8.5.No Waiver; Cumulative Remedies. (a)No failure on the part of the Secured Party to exercise, no course of dealing with respect to, and no delay on the part of the Secured Party in exercising, any right, power or remedy hereunder shall operate as a waiver thereof; nor shall any single or partial exercise of any such right, power, privilege or remedy hereunder preclude any other or further exercise thereof or the exercise of any other right, power, privilege or remedy.All rights and remedies herein provided are cumulative and are not exclusive of any rights or remedies provided by law or otherwise available. (b)In the event that the Secured Party shall have instituted any proceeding to enforce any right, power, privilege or remedy under this Agreement or any other Credit Document by foreclosure, sale, entry or otherwise, and such proceeding shall have been discontinued or abandoned for any reason, then and in every such case, the Pledgor, the Secured Party and Secured Party shall be restored to its respective former positions and rights hereunder with respect to the Pledged Collateral, and all rights, remedies, privileges and powers of the Secured Party shall continue as if no such proceeding had been instituted. 8.6.Application of Proceeds.The proceeds received by the Secured Party in respect of any sale of, collection from or other realization upon all or any part of the Pledged Collateral pursuant to the exercise by the Secured Party of its remedies, including the proceeds of the sale of any of the Pledged Collateral or any part thereof, shall be applied, together with any other sums then held by the Secured Party pursuant to this Agreement, first toward the payment of any costs and expenses incurred by the Secured Party in enforcing this Agreement, in realizing on or protecting any Pledged Collateral and in enforcing or collecting any Obligations or any guaranty thereof, including, without limitation, the actual, reasonable attorneys’ fees and expenses incurred by the Secured Party (all of which costs and expenses are secured by the Collateral), all of which costs and expenses the Pledgor agrees to pay, and then as provided in the Loan Agreement.Any amounts and any Pledged Collateral remaining after such application and after payment to the Secured Party of all of the Obligations in full shall be paid or delivered as required by law, or as a court of competent jurisdiction may direct. -15- ARTICLE IX miscellaneous 9.1.Concerning Secured Party. (a)The Secured Party shall be deemed to have exercised reasonable care in the custody and preservation of the Pledged Collateral in its possession if such Pledged Collateral is accorded treatment substantially equivalent to that which the Secured Party, in its individual capacity, accords its own property consisting of similar instruments or interests, it being understood that Secured Party shall not have responsibility for (i)ascertaining or taking action with respect to calls, conversions, exchanges, maturities, tenders or other matters relating to any
